DETAILED ACTION
Response to Amendment
	In response to amendment filed on 8/3/2022, claims 18- 19, 21- 23, 26, 28- 29, 31- 34, 36- 37 are amended, claim 38 is added as a new claim and claims 1- 17, 20, 27, 30 and 35 are cancelled. Claims 18- 19, 21- 26, 29, 31- 34 and 36- 38 are pending for examinations.
Allowable Subject Matter
Claims18- 19, 21- 26, 29, 31- 34 and 36- 38 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of the record shows the combination of the structure elements claimed, particularly about receiving, from the second device through the plurality of PCS5 RRC connections, information regarding latency bounds for sidelink (SL) channel state information (CSD reporting, wherein each of the latency bounds is maintained for each of the plurality of PC5 RRC connections; receiving, from the second device, a CSI-reference signal (RS) related to the triggered SL CSI reporting determining that transmission of the triggered SL CSI reporting with at least one SL grant cannot fulfil a latency bound for the triggered SL CSI reporting; and transmitting, to a base station, a scheduling request (SR) for requesting a resource for the triggered SL CSI reporting, based on the transmission of the triggered SL CSI reporting with the at least one SL grant which cannot fulfil the latency bound for the triggered SL CSI reporting.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468